DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., keeping a record of these characteristics over time to generate “historical hair data for the user. Hair dye formulas, hair or scalp treatments, sun damage, can affect hair quality over a period of time and impact the way that hair dyes will be absorbed by the hair and what the final result will be.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has not further delineated what is meant by historical data as described in the arguments. Witchell clearly teaches a user profile with data of previous services rendered by the salon based off previously inputted hard data as stated in paragraph 133: “the profile also includes hair condition information, such as density, shine, suppleness, strength and elasticity, as well as scalp condition or conditions (e.g., normal, tight, dry, flaky, irritated, itchy, sore). The consumer app preferably is provided with information that allows the user to make an at-home comparison of what they see in a mirror to that of a healthy hair and scalp of a person of the same age. These previous chemical services, solid or dimensional). Preferably, the user uploads a photo showing the user's head and hair.” This uploaded data allows the device to determine a present chemical service, by using a previous chemical service. To make said determination for the previous chemical service requires historical data of the user’s hair i.e. the evaluated photo, there is nothing to suggest that this information is erased but quite the contrary as its used to make a present chemical service determination. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP § 2144.01.
Election/Restrictions
2.	Claim 1, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2018.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 11, 12, 14, 15, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 12, 13, 14, 18 and 20 respectively of copending Application No. 15/347,344. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 only changes order of words and verbs meaning the same thing while claim 17 is just a broader version of its counterpart.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 15, 17, and 22-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky et al. (US Patent No. 9,205,283), and further in view of Witchell et al. (US 2015/0021356 A1). 
Re: Claim 11, Miklatzky discloses the claim method including a method, comprising:
Obtaining hair data from a hair sample, the hair data selected from the group consisting comprising one or more of color, chemical composition, 
determining, using the collected hair data, a hair color starting point from the hair color starting points from a data set (Col. 30, lines 32-35, information of hair pulled from a set of data), except for expressly stating a data table. However, Witchell discloses implementing a data table for storing starting points, ends points and predictions generally and historical individual users (Para. 134-137, data table storing historical reference points specific to the user). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange data in a table as taught by Witchell, since such a modification is known in the art to provide a means for organizing data such that it is easily accessible and further Witchell states in paragraph 133-134 that such a modification serves the historical user data is coordinated with the hair dye dispensing apparatus to provide selections available to the consumer based on the hair color data that is utilized in conjunction with the apparatus providing for a more accurate result;
Miklatzky discloses a data set including a plurality of hair color starting points (Col. 34, lines 15-18, CIE color space table, Col. 30, lines 32-35, information of color initial point), and a plurality of hair color end points (Col. 28, 
obtaining a desired hair dye color end point from the hair color end points (Fig. 47, Col. 96, lines 31-44, selecting a color dye using a formula); selecting based on the hair data and the historical hair data (Witchell: para. 134 specific to the user), a particular hair dye formula in the data table wherein the particular hair dye formula is associated with the determined hair color starting point and the desired hair color end point; and combining amounts of dye ingredients to produce the selected hair dye formula (Fig. 47, Col. 30, lines 16-18, combining ingredients for selected dye formula, Col. 99, lines 43-46, dispenses dye);
comparing the obtained hair data, the determined hair color starting point the desired hair color end point and the particular hair dye formula to historical data to calculate an anticipated success rate for converting the hair sample from the determined hair color starting point to the selected hair color end point using the selected hair dye (Fig. 18, 47, Col. 4, lines 53-57, anticipating the final product from the initial inputs; Col. 4, lines 39-43 & Col. 99, lines 35-42, predicting achievable results inherently includes anticipated success rates, the 
the hair dye formula includes at least one colorant and an oxidizing agent (Col. 100, lines 5-11, colorant and oxidizing agent);
dispensing dye ingredients to produce a hair dye based on the particular hair dye formula; and sensing an amount of dye ingredients dispensed (Col. 85 & 97, lines 49-67, 58-63, dispensing and sensing the amount dispensed via one of any number of sensors; Col. 94, lines 42-45, real time close loop analysis based on sensed amount dispensed).
Re: Claim 12, Miklatzky discloses the claim method including executing computer readable program code by a processor in a control mechanism to provide the particular hair dye formula, wherein the computer readable program code is stored in a storage device (Col. 17, lines 48-67, processor provides formulas from memory).
Re: Claim 14, Miklatzky discloses the claim method including dispensing comprises: pumping dye ingredients from at least one storage container into a mixing chamber using at least one pump (Col. 93, lines 10-17, pumps can be used to deliver media; Col. 95, lines 9-10, mixing unit); and sensing the amount of dye ingredients pumped from the at least one storage container with at least one dispensing sensor disposed in the at least one storage container (Col. 97, lines 58-63, sensing the amount in container); wherein a control mechanism receives signals from the at least one dispensing sensor and sends signals to the at least one pump (Col. 93, lines 10-23, Col. 99, lines 43-46, sends signals to the dispenser which includes pump).
Re: Claim 15, Miklatzky discloses the claim method including the hair data is obtained from a spectral measurement device (Col. 99, lines 5-24, spectral measurement of hair).
Re: Claim 17, Miklatzky discloses the claim method including an oxidizing agent (Col. 100, lines 5-11, colorant and oxidizing agent).
Re: Claim 22, Miklatzky discloses the claim method including the desired hair dye color is selected from a display (602) on a hair dye dispensing apparatus (604), and wherein the hair dye formula dispensed from the hair dye dispensing apparatus into a receptacle (Fig. 47, Col. 90, lines 66-67, user interface for selection, Col. 99, lines 43-46, dispenses dye into anything the user so chooses).
Re: Claim 23, Miklatzky discloses the claim method including the hair data including one or more of color, chemical composition, moisture content, porosity, and density (Fig. 18, Col. 99, lines 5-24, collecting spectral data of hair);
Re: Claim 24-28, Miklatzky in view of Witchell discloses the claim method including the historical hair data includes hair color of the individual and at least one population of individuals which have previously selected the hair color, wherein each of the population of users exhibit a similar hair property, a similar geographic location, a similar historical hair dye treatment, a similar age group, or any combination thereof (Witchell: para. 107, 133-137 specific to the user; historical inputted hair data used and, including those individuals in the population who have thicker or thinner hair thus similar hair properties, pulls from other recipes used in the population).
Re: Claim 29-30, Miklatzky discloses the claim method including hair color starting points (Col. 34, lines 15-18, CIE color space table, Col. 30, lines 32-35, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Re: Claim 31, Miklatzky discloses the claimed method including determining the anticipated success rate is greater than a predetermined threshold; and causing a hair dye to be produced based on the particular hair dye formula (Col. 4, lines 39-43, predicting achievable results inherently includes thresholds of success rate, the computer program would not present unless there was a high likelihood of success).
Re: Claim 32, Miklatzky discloses the claimed method including comparing an amount of dye ingredients in the at least one storage container and the amount of dye ingredients in the particular hair dye formula; and in response to the amount of dye ingredients in the at least one storage container being less than the amount of dye ingredients in the particular hair dye formula, triggering an alarm (Col. 97, lines 58-67, tracking ingredients and triggering an alarm).
Re: Claim 33, Miklatzky discloses the claimed method including determining whether the sensed amount of the dye ingredients dispensed corresponds to an amount of dye ingredients for the particular hair dye formula (Col. 94, lines 42-45, closed loop real time analysis based on sensed amount dispensed and the amount required).
Re: Claim 34, Miklatzky discloses the claimed method including pumping the dye ingredients from the at least one storage container further comprises stopping the pumping of the dye ingredients based on the sensed amount of the dye ingredients pumped from the at least one storage container (Col. 86, lines 41-46, controlled dispensing of dye ingredients; Col. 93 & 94, lines 15-20 & 42-45, pumps operated based on needed amount of ingredients).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754